Citation Nr: 1235279	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  12-20 975	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error is present in an August 8, 2008, Board decision which denied the appellant service connection for an eye disorder, and denied increased ratings for right ear hearing loss, tinnitus, sinusitis, and a deviated nasal septum.  


REPRESENTATION

Moving party represented by:  American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The Veteran, the moving party, served on active duty from February 1948 to February 1950.  

This matter comes before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) following submission of a July 2012 motion alleging clear and unmistakable error (CUE) in a prior Board decision.


FINDINGS OF FACT

The Veteran has not adequately set forth allegations of clear and unmistakable error in a previous August 8, 2008, Board decision, the legal or factual basis for such allegations of error, and why the result would have been manifestly different but for the errors. 


CONCLUSION OF LAW

The August 8, 2008, Board decision does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 20.1403, 20.1404 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Regarding claims of CUE, however, the U.S. Court of Appeals for Veterans Claims (Court) has held that the notice and development provisions of the VCAA do not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  

The moving party seeks revision on the basis of CUE of an August 8, 2008, Board decision which denied service connection for an eye disorder, and denied increased ratings for service-connected right ear hearing loss, tinnitus, sinusitis, and a deviated nasal septum.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  Motions which fail to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) shall be dismissed without prejudice to refiling.  

In the implementing regulation, CUE is defined as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).  

Examples of situations that are not CUE are (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) the Secretary's failure to fulfill the duty to assist, or; (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

In other cases prior to promulgation of this regulation, the U. S. Court of Appeals for Veterans Claims (Court) has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

The Court has also held that a finding that there was such error "must be based on the record and the law that existed at the time of the prior . . . decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence generally may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

"It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).  

As an initial matter, the Board must consider whether the Veteran has met the pleading requirements of 38 C.F.R. § 20.1404.  In the present case, the Veteran has failed to set forth clearly and specifically the alleged clear and unmistakable error or errors of fact or law within the August 2008 Board decision, the legal and factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  See 38 C.F.R. § 20.1404(a), (b).  

Rather, the Veteran's July 2012 motion appears to allege that the Board has failed to comply with an April 1995 order of the U.S. Court of Appeals for Veterans Claims (Court), which vacated a prior February 1994 Board decision.  This 1994 Board decision, in part, denied service connection for a right ear disorder and nasal disorder, and remanded these issues for further consideration pursuant to a March 1995 joint remand order.  The Veteran has also alleged that he was never afforded a requested Board hearing.  Review of the record indicates the Veteran was afforded two Board hearings, in October 2000 and April 2003.  Although the April 2003 hearing was afforded the Veteran to discuss issues unrelated to his claimed nose and ear disorders, the Veteran was nevertheless offered, on the record, the opportunity to testify regarding these issues.  He adamantly refused to do so.  

Additionally, review of the record indicates that in a May 1997 Board decision, service connection was granted for hearing loss of the right ear, and for a deviated nasal septum.  Generally, an award of service connection resolves an appeal of a prior denial of the same.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The Board further observes that although the Veteran appealed the initial ratings assigned his hearing loss of the right ear and deviated nasal septum, those issues were addressed and denied by the Board in the August 2008 decision.  The Veteran did not appeal this determination to the Court.  As such, these Board actions are final.  

The Veteran also argues for advancement of any pending claim on the Board's docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900.  The Board notes that the only issue currently before the Board, his pending motion alleging clear and unmistakable error with a prior Board decision, has already been advanced on the docket due to the Veteran's age.  The Veteran was informed as such in a September 2012 letter, and any motion for the same is thereby moot.  

As noted above, a motion for revision of a Board decision based on CUE must set forth specifically an appropriate Board decision, as well as the alleged clear and unmistakable error, or errors, of fact or law contained therein, as well as the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error or errors.  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).  As described above, the moving party has failed to identify an error of fact or law in the Board's August 2008 decision that would be an appropriate subject of a CUE motion. Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. §§ 20.1400(b), 20.1404(b), the motion must be dismissed without prejudice. 


ORDER

The motion regarding clear and unmistakable error in the August 8, 2008, Board decision is dismissed without prejudice to refiling.



                       ____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



